Citation Nr: 1743700	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to tactical herbicide exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to tactical herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from May 1973 to July 1977, including service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction rests with the RO in Jackson, Mississippi as the Veteran resides within the jurisdiction of such.

These matters were initially before the Board in November 2014, when the Board denied the claims of entitlement to service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy.  The Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2016 memorandum decision, vacated the November 2014 Board's decision and remanded the claims for further action.  Pursuant to the March 2016 memorandum decision, the Board again remanded the claims for further development in August 2016.  They now return for appellate review.  


FINDINGS OF FACT

1.  The Veteran served within the territorial confines of the Republic of Vietnam during the Vietnam Era during his first period of active service and is therefore presumed to have been exposed to tactical herbicides.

2.  The most probative evidence of record does not establish that the Veteran has a diagnosis of acute, subacute or early onset peripheral neuropathy of the bilateral upper extremities or bilateral lower extremities.  

3.  The most probative evidence of record does not establish that the Veteran's currently diagnosed peripheral neuropathy of the bilateral upper extremities or bilateral cervical radiculopathy, manifested in service or was the result of any injury, disease, or event during active service, including as due to exposure to tactical herbicides.

4.  The most probative evidence of record does not establish that the Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities or bilateral lumbar radiculopathy, manifested in service or was the result of any injury, disease, or event during active service, including as due to exposure to tactical herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities and bilateral cervical radiculopathy are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities and bilateral lumbar radiculopathy are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

In this regard, review of the claims file reveals a September 2009 Social Security Administration (SSA) inquiry reported that the Veteran had a disability onset date in November 2004; however, no disability payment code was listed.  However, there is no evidence, or even suggestion, that the Veteran receives SSA benefits due to his claims at issue herein.  Moreover, the relevant issue in this case is the date of onset of the Veteran's peripheral neuropathy, and even he acknowledged that his condition did not onset for many years after service, and the Veteran has not described receiving any medical treatment for peripheral neuropathy in the years following his separation from service.  As such, it is simply not reasonable to suggest any SSA records would raise a reasonable possibility of substantiating the Veteran's claim.  Furthermore, the duty of VA obtain any SSA records was not raised by the March 2016 memorandum decision.  Thus, the Boards that any records from SSA, if such exist, are not relevant to the instant claims and a remand for such is not warranted.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).  Finally, there has been substantial compliance with the Board's August 2016 remand directives for additional development, which were directed in compliance with the March 2016 memorandum decision.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy, arguing that they are etiologically related to his active service as a result of being exposed to tactical herbicides while stationed in the Republic of Vietnam during the Vietnam Era.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's service records establish as a matter of historical fact that he served within the territorial confines of the Republic of Vietnam during the Vietnam era.  Specifically, his DD-214, for his first period of service in the Army, reflects receipt of the Vietnam Service Medal with bronze service star, the Republic of Vietnam Campaign Medal with 60 device and 2 OS Bars.  Furthermore, his Form DD-214 for his first period of service additionally notes that he had one year of foreign or sea service in "USARV" which is indicative of service with the U.S. Army in Vietnam.  In light of this evidence, Veteran has established service within the Republic of Vietnam during the Vietnam era, he is therefore presumed to have been exposed to dioxin-based tactical chemical herbicides (colloquially known as "Agent Orange").  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e) (2016).  Such diseases include, among others, acute, subacute, or early-onset, peripheral neuropathy.  Id.  

The regulation previously stated that "acute and subacute" peripheral neuropathy meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  Specifically, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy still needs to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.  Id.

In this regard, with respect to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has diagnoses related to his claims for peripheral neuropathy of the upper and lower extremities.  Specifically, a September 2016 peripheral nerves conditions disability benefit questionnaire diagnosed peripheral neuropathy, cervical radiculopathy and lumbar radiculopathy.  The September 2016 peripheral nerves conditions disability benefit questionnaire noted symptoms attributable to the Veteran's peripheral nerve conditions of moderate intermittent pain (usually dull) of the left upper extremity and left lower extremity, as well as moderate paresthesias and/or dysesthesias and numbness of the right upper extremity, left upper extremity, right lower extremity and left lower extremity.  The September 2016 peripheral nerves conditions disability benefit questionnaire, with respect to the upper extremities, noted mild incomplete paralysis, of the right and left median nerves, and mild incomplete paralysis of the right and left ulnar nerves.  The September 2016 peripheral nerves conditions disability benefit questionnaire, with respect to the lower extremities, noted moderate incomplete paralysis of the right and left sciatic nerves.  Also, in support of the September 2016 VA examiner's findings, an August 2015 VA treatment record, in pertinent part, noted that the Veteran continued to complain of numbness/tingling in the bilateral upper and lower extremities, and reported that medication was prescribed for paresthesia.  Thus, the Board finds the Veteran has current disabilities diagnosed as peripheral neuropathy of the upper extremities and lower extremities, cervical radiculopathy and lumbar radiculopathy.  

The March 2016 memorandum decision noted that in a January 2006 the Veteran sought VA medical treatment for right shoulder pain and weakness in his grip, that in May 2007, during an appointment for a hematology and oncology referral because of leukocytosis and macrocytosis diagnoses, the Veteran endorsed upper and lower extremity cramping with use and cold intolerance, that in a July 2007 hematologic followup appointment for erythrocytosis, the Veteran continued to complain of numbness/tingling of hands as well as cold intolerance, and that in September 2007, after receiving phlebotomy treatment for erythrocytosis, he reported definite improvement in the numbness and tingling symptoms of his extremities.  However, these medical records are not proximate to the Veteran's current claims for upper and lower peripheral neuropathy which were received by VA in September 2009.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, the March 2016 memorandum decision, further noted that in a July 2009 VA treatment record, the Veteran was seen with evidence of a stroke and reported difficulty talking, slurred speech, difficulty swallowing, weakness, dizziness, and distorted equilibrium, and at a July 2009 VA hematology and oncology follow up appointment several weeks later, he reported paralysis and weakness in his right upper and lower extremities.  These medical records, dated in July 2009, are proximate to the claim received by VA in September 2009.  Id.  However, as discussed below, service connection claims related to a right shoulder disability, residuals of a stroke, and polycythemia and/or erythrocytosis, have been denied in final rating decisions.

In this regard, a veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57   (2007).  Furthermore, a veteran may refer to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), the "factual basis" of a service connection claim is the veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Furthermore, the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding claimants from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  Here, a February 2008 rating decision, in part, denied entitlement to service connection for right shoulder spurs and for erythrocytosis.  Additionally, a March 2010 rating decision denied service connection for residuals of stroke and confirmed and continued a prior denial of service connection for polycythemia, previously claimed as erythrocytosis.  The Veteran did not file a notice of disagreement as to these determinations, and new and material evidence was not received during the appeal period, thus the February 2008 and March 2010 rating decisions are final as to these determinations.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Thus, claims related to these disabilities are not before the Board.  

Nonetheless, as the Veteran is acknowledged to have peripheral neuropathy of the upper extremities and lower extremities, cervical radiculopathy and lumbar radiculopathy, based on the September 2016 VA examiner's findings, the issue before the Board becomes whether these disabilities are a result of his active service.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records do not reveal any peripheral neuropathy related complaints or diagnoses.  In this regard, the Veteran's September 1969 Report of Medical Examination, conducted in conjunction with his separation from his first period of service, found the Veteran's upper and lower extremities were normal upon clinical examination.  Similarly, in his September 1969 Report of Medical History, also provided in conjunction with separation from his first period of service, the Veteran checked no to the existence of any cramps in his legs.  Furthermore, the Veteran's May 1973 Report of Medical Examination, conducted in conjunction with his enlistment for his second period of service, and his July 1977 Report of Medical Examination, conducted in conjunction with his separation from his second period of service, each found the Veteran's upper and lower extremities were normal upon clinical examination.  Similarly, in May 1973 Report of Medical History, conducted in conjunction with his enlistment for his second period of service, the Veteran checked no to the existence of any cramps in his legs.  Nevertheless, as noted above, the Veteran served in the Republic of Vietnam during the Vietnam Era, which entitles him to the presumption of tactical herbicide exposure.  Thus, the Board finds the element of the incurrence of an in-service injury is met with regard to the Veteran's active service.

As noted above, presumptive service connection based on in-service exposure to an herbicide agent is warranted for acute or subacute or early onset peripheral neuropathy that manifested to a degree of 10 percent or more within one year after the date of a veteran's last exposure to herbicides.  However, while the Veteran has a diagnosis of peripheral neuropathy, he does not have acute or subacute or early onset peripheral neuropathy upon which the presumption of service incurrence is based, nor is such shown by the evidence.  In this regard, the first medical evidence of record related to neurologic symptomatology is the January 2006 VA treatment record which, as described above, was linked to right shoulder pain.  This record was many years after the Veteran's service in Vietnam and separation from his first period of service in October 1969, which was the period of service during which his presumed exposure to tactical herbicides occurred.  Additionally, complaints or diagnoses related to the Veteran's upper or lower extremities were not noted upon examinations conducted in conjunction with enlistment and separation from the Veteran's second period of service dated in May 1973 and July 1977, respectively.  As described above, the Veteran's May 1973 Report of Medical Examination, conducted in conjunction with his enlistment for his second period of service, and his July 1977 Report of Medical Examination, conducted in conjunction with his separation from his second period of service, each found the Veteran's upper and lower extremities were normal upon clinical examination.  

Moreover, the Veteran has not asserted that any peripheral neuropathy, early onset or otherwise, manifested to a degree of 10 percent or more within one year after the date of his last exposure to herbicides.  In this regard, the September 2016 VA examiner noted the Veteran complained of neuropathic symptoms in 2009, and stated that they developed about 15 years earlier, which would again be well after his period of military service.  Thus, for the reasons detailed above, service connection on a presumptive basis is not warranted.  

Notwithstanding the provisions above relating to presumptive service connection, a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the Board finds, for the reasons noted below, that the third requirement for service connection on a direct incurrence basis, competent evidence of a nexus between peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, or lumbar radiculopathy, and an in-service disease or injury, to include tactical herbicide exposure, has not been met.

As noted in the introduction, the Board remanded the case in August 2016, to obtain a VA examination and opinion consistent with the March 2016 memorandum decision.  As described above, the resulting September 2016 peripheral nerves conditions disability benefit questionnaire noted the Veteran complained of neuropathic symptoms in 2009, and stated that they developed about 15 years earlier.  The September 2016 VA examiner opined that the Veteran's neuropathy was less likely than not related to Agent Orange exposure or service in the military and that more probable etiologies were alcohol and vitamin B12 deficiency.  The September 2016 VA examiner also opined the Veteran's cervical and lumbar spine radiculopathy were also less likely than not related to Agent Orange exposure or service in the military.  In support of these opinions, the September 2016 VA examiner noted the Veteran's service treatment records were silent for any neuropathic conditions, and the Veteran has not advanced any basis for connecting radiculopathy to any injury in service. 

There is no competent, credible clinical evidence of record that peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, or lumbar radiculopathy, are causally related to active service.  There is no clinical evidence that the Veteran sought treatment for these disabilities until many years after separation from service.  In this regard, a February 1985 VA examination report, with respect the Veteran's cardiovascular system, in part, noted normal equal peripheral pulses and no edema.  Additionally, while the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  Nonetheless, this multi-year gap between treatments is one factor, among others, weighing against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  

In reviewing the Veteran's claim for peripheral neuropathy of the upper extremities and lower extremities, cervical radiculopathy and lumbar radiculopathy, the Board has reviewed the statements of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is certainly competent to describe the extent of his current symptomatology and any continuity of perceivable symptomatology such as intermittent pain, paresthesias and/or dysesthesias, and numbness, as documented by the September 2016 VA examiner.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, or lumbar radiculopathy, can be attributed to active service, to include as due to tactical herbicide exposure.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  

To the extent that the Veteran attempts to relate his peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, or lumbar radiculopathy, to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, and lumbar radiculopathy, falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, or lumbar radiculopathy, to his military service.  Jandreau, 492 F.3d 1372. 

Based on the evidence of record as presented above, the Board finds that the weight  of the evidence is convincingly against a finding that the Veteran's peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, or lumbar radiculopathy, were incurred as a result of an event, injury, or disease during active service, to include as due to tactical herbicide exposure.  In essence, there is no persuasive medical evidence of record that provides a nexus between the Veteran's peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, or lumbar radiculopathy, and his active service.  The Veteran has not provided any competent medical evidence to demonstrate his peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, or lumbar radiculopathy, were caused by, or were a result of, his active service, to include as due to tactical herbicide exposure.  Indeed, the opinion of the September 2016 examiner provided in the peripheral nerves conditions disability benefit questionnaire was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present nexus opinions after review of the evidence.  The September 2016 VA examiner explained the reasons for her conclusions based review of the record.  Thus, the September 2016 VA examiner's opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, or lumbar radiculopathy, to his active service, including as a result of his presumed exposure to tactical herbicides.  The clinical records do not indicate that the Veteran's service was a possible cause of any of these conditions, except as such documented as the Veteran's own assertions.  The September 2016 VA examiner opined that the peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cervical radiculopathy, and lumbar radiculopathy, were less likely than not related to military service, to include a result of tactical herbicide exposure.  As such, the criteria for service connection have not been met and the Veteran's claim is denied. 


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities and bilateral cervical radiculopathy is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities or bilateral lumbar radiculopathy is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


